Citation Nr: 0602115	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-31 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to wavier of recovery of an overpayment of 
compensation benefits in the amount of $35,299.00.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises (the Committee) of the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (the RO), 
which determined in July 2003 that the veteran's request 
earlier that month for waiver of an overpayment of non 
service-connected pension benefits in the amount of $35,299 
had not been timely filed.  Following issuance of a statement 
of the case in August 2004, the veteran submitted a 
substantive appeal (VA Form 9) in September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

The veteran is seeking waiver of indebtedness created via the 
overpayment of VA nonservice-connected pension benefits.  As 
was noted in the Introduction, his request was denied by the 
RO because it determined that the request had not been timely 
filed.

Appellate review by the Board of case must be deferred as 
some developmental matters, both procedural and evidentiary, 
must be addressed by the agency of original jurisdiction 
(AOJ).

In particular, the transcript of the veteran's March 2005 
personal hearing before a member of the Committee on Waivers 
and Compromises shows that the Committee member indicated at 
the conclusion of that hearing that the Committee would, 
following the hearing, consider the evidence presented at the 
hearing, along with the evidence already of record, and make 
a decision with regard to the veteran's claim.  No such 
decision, if rendered, has been associated with the veteran's 
file, nor has a supplemental statement of the case, if 
issued, been associated therewith.  
See 38 C.F.R. § 19.31 (2005) [the AOJ will furnish the 
claimant and his or her representative, if any, a 
supplemental statement of the case if the AOJ received 
additional pertinent evidence after a statement of the case 
or the most recent supplemental statement of the case has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred thereto.  38 C.F.R. 
§ 19.31(b)(1).]

Because the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

In addition, a review of the evidence of record indicates 
that the Committee's decision that the veteran's disagreement 
was not timely filed was based upon the existence of a letter 
from the Committee dated February 1, 2001, wherein the 
veteran was purportedly notified of the amount of his pension 
benefits overpayment, and of the Committee's plan to recoup 
that overpayment.  This correspondence, however, is not in 
the veteran's VA claims folder or in an accompanying file, 
which appears to have been prepared by the VA Debt Management 
Center in St. Paul, Minnesota.  The Board finds that an 
attempt should be made to associate a copy of this 
correspondence with the claims folder.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should attempt to locate and associate with the 
claims folder the February 1, 2001 letter notifying the 
veteran of the indebtedness created by the termination 
of his pension benefits, as well as any other documents 
pertaining to the creation of the indebtedness and 
notification of the veteran that are not currently in 
the file.  If such documentation cannot be located, this 
should be so stated in a memorandum for the record.

2.  VBA should attempt to locate and associate with the 
claim folder any decision rendered by the Committee on 
Waivers and Compromises of the Lincoln RO after the 
March 2005 hearing.  If necessary, based on the state of 
the record, the veteran's claim should be readjudicated.  
If the decision remains adverse to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case and an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

